Exhibit 10.13
INTELLECTUAL PROPERTY SECURITY AGREEMENT
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (the “Agreement”), dated as of
August 31, 2010, is made by each of DESTRON FEARING CORPORATION, a Delaware
corporation (“DFC”), DIGITAL ANGEL CORPORATION, a Delaware corporation (“DOC”),
DIGITAL ANGEL TECHNOLOGY CORPORATION, a Minnesota corporation (“DATC”), FEARING
MANUFACTURING CO., INC., a Minnesota corporation (“FMC”), and GT ACQUISITION
SUB, INC., a Minnesota corporation (“GTAS” and together with DFC, DOC, DATC and
FMC, collectively referred to as the “Grantors” and each, a “Grantor”), in favor
of TCI BUSINESS CAPITAL, INC., a Minnesota corporation (“Lender”).
WHEREAS, pursuant to that certain Credit and Security Agreement dated as of the
date hereof by and between DFC (the “Borrower”) and Lender (as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
Lender has agreed to provide financial accommodations to the Borrower;
WHEREAS, Lender is willing to enter into the Security Agreement, but only upon
the condition, among others, that each Grantor shall have executed and delivered
to Lender this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
SECTION 1. DEFINED TERMS.
(a) When used herein the following terms shall have the following meanings:
“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals of any of the foregoing.
“Copyright Licenses” means all written agreements naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
“General Intangibles” shall have the meaning provided thereto in Section 9-102
of the UCC, as amended, restated or otherwise modified from time to time.

 

 



--------------------------------------------------------------------------------



 



“Obligations” means, all loans, Advances, debts, liabilities, obligations,
covenants and duties owing by each Grantor and each of its Subsidiaries to
Lender (or any corporation that directly or indirectly controls or is controlled
by or is under common control with Lender), of every kind and description
(whether or not evidenced by any note or other instrument and whether or not for
the payment of money or the performance or non-performance of any act), direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, whether existing by operation of law or
otherwise now existing or hereafter arising including any debt, liability or
obligation owing from any Grantor and/or each of its Subsidiaries to others
which Lender may have obtained by assignment or otherwise and further including
all interest (including interest accruing at the then applicable rate provided
in the Credit Agreement after the maturity of the Advances and interest accruing
at the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding), charges or
any other payments each Grantor and each of its Subsidiaries is required to make
by law or otherwise arising under or as a result of the Credit Agreement, the
other Loan Documents or otherwise, together with all reasonable expenses and
reasonable attorneys’ fees chargeable to the Grantors’ or any of their
respective Subsidiaries’ accounts or incurred by Lender in connection therewith.
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, and all reissues and extensions of such
letters patent, (b) all applications for letters patent of the United States or
any other county and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.
“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
“Trademarks” means (a) all trademarks, trade names, corporate names, business
names, fictitious business names, trade styles, services marks, logos and other
source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or political subdivision
thereof, or otherwise, and all common-law rights thereto, and (b) the right to
obtain all renewals thereof.
“Trademark Licenses” means, collectively, each agreement, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark.
“UCC” shall have the meaning provided thereto in the Credit Agreement.
(b) All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. To
secure the complete and timely payment of all the Obligations of such Grantor
now or hereafter existing from time to time, each Grantor hereby grants to
Lender a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Intellectual
Property Collateral”):
(a) all of its Patents and Patent Licenses to which it is a party including
those referred to on Schedule I hereto;
(b) all of its Trademarks and Trademark Licenses to which it is a party
including those referred to on Schedule II hereto;
(c) all of its Copyrights and Copyright Licenses to which it is a party
including those referred to on Schedule III hereto;
(d) all of the Patents, Trademarks and Copyrights identified in Schedule I,
Schedule II and Schedule III, respectively, that are material to its business or
operations, as referred to on Schedule IV hereto, said Schedule IV, together
with updated Schedules I, II and III, to be provided to Lender within 45 days of
the execution of this Agreement;
(e) all reissues, continuations or extensions of the foregoing;
(f) all goodwill of the business connected with the use of, and symbolized by,
each Patent, each Patent License, each Trademark, each Trademark License, each
Copyright and each Copyright License; and
(g) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
(i) infringement or dilution of any Patent or Patent licensed under any Patent
License, (ii) injury to the goodwill associated with any Patent or any Patent
licensed under any Patent License, (iii) infringement or dilution of any
Trademark or Trademark licensed under any Trademark License, (iv) injury to the
goodwill associated with any Trademark or any Trademark licensed under any
Trademark License, (v) infringement or dilution of any Copyright or Copyright
licensed under any Copyright License, and (vi) injury to the goodwill associated
with any Copyright or any Copyright licensed under any Copyright License.
SECTION 3. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants
that Grantor does not have any interest in, or title to, any Patent, Trademark
or Copyright except as set forth in Schedule I, Schedule II and Schedule III,
respectively, hereto. Grantor’s Patents, Trademarks and Copyrights are valid and
enforceable, are solely owned by Grantor and there is no claim that the use of
any of them violates the rights of any third person. No registered Patent listed
in Schedule I hereto, and no registered Trademark listed on Schedule II hereto,
has been adjudged invalid or unenforceable by a court of competent jurisdiction
nor has any such patent been cancelled, in whole or in part, and each such
Patent and Tradmark (unless listed as expired) is presently subsisting. Each
Grantor has the unqualified right to execute and deliver this Agreement and
perform its terms. This Agreement is effective to create a valid and continuing
lien on and perfected security interests in favor of Lender in all of Grantor’s
Patents, Trademarks and Copyrights and such perfected security interests are
enforceable as such as against any and all creditors of, and purchasers from,
Grantor. Upon filing of this Intellectual Property Security Agreement with the
United States Patent and Trademark Office and the United States Copyright Office
and the filing of appropriate financing statements, all action necessary or
desirable to protect and perfect Lender’s Lien on each Grantor’s Patents,
Trademarks and Copyrights shall have been duly taken, including clearing up any
gaps or inaccuracies in the chain of title in the Patents, Trademarks and
Copyrights identified in Schedules I, II and III, respectively, at the sole cost
of Grantor, which action shall take place within 45 days of the execution of
this Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 4. COVENANTS. Each Grantor covenants and agrees with Lender that from
and after the date of this Agreement:
(a) Grantor shall notify Lender immediately if it knows or has reason to know
that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) that is material to the conduct of its
business or operations may become abandoned or dedicated, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any similar foreign
office or agency or any court) regarding Grantor’s ownership of any Patent,
Trademark or Copyright that is material to the conduct of its business or
operations, its right to register the same, or to keep and maintain the same.
If, before the Obligations shall have been satisfied in full or before the Loan
Documents have been terminated, Grantor shall (i) become aware of any patent
applications or trademark applications filed with the U.S. Patent and Trademark
Office which are not in existence on the date hereof, (ii) become aware of any
existing registered Patents or registered Trademarks of which Grantor has not
previously informed the Lender, or (c) become entitled to the benefit of any
registered Patents or registered Trademarks, which benefit is not in existence
on the date hereof, the provisions of this Agreement above shall automatically
apply thereto and Grantor shall give to the Lender prompt written notice
thereof.
(b) In the event Grantor, either directly or through any agent, employee,
licensee or designee, files an application for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office or the
United States Copyright Office or any similar office or agency after the
effective date of this Agreement, Grantor shall provide Lender written notice
thereof, and, upon request of Lender, Grantor shall execute and deliver a
supplement hereto (in form and substance satisfactory to Lender) to evidence
Lender’s lien on such Patent, Trademark or Copyright, and the General
Intangibles of Grantor relating thereto or represented thereby.
(c) Grantor shall take all commercially reasonable actions necessary or
requested by Lender to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents or
Trademarks (now or hereafter existing) which applications and registrations are
material to the conduct of its business or operations, including, but not
limited to, the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Grantor agrees to execute and deliver such further agreements,
instruments and documents, and to perform such further acts, as Lender shall
reasonably request from time to time in order to carry out the purpose of this
Security Agreement and agreements set forth herein. Lender may record this
Agreement, an abstract thereof, or any other document describing Lender’s
interest in the Patents and Trademarks with the U.S. Patent and Trademark
Office, at the expense of Grantors. In addition, each Grantor authorizes Lender
to file financing statements describing the Intellectual Property Collateral in
any UCC filing office deemed appropriate by Lender. If any Grantor shall at any
time hold or acquire a commercial tort claim arising with respect to any one or
more of the Trademarks, such Grantor shall immediately notify Lender in a
writing signed by such Grantor of the brief details thereof and grant to the
Lender in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Lender.

 

 



--------------------------------------------------------------------------------



 



(d) In the event that any of the Intellectual Property that is material to the
conduct of its business or operations is infringed upon, or misappropriated or
diluted by a third party, Grantor shall notify Lender promptly after Grantor
learns thereof. Grantor shall take all commercially reasonable actions to
protect such Intellectual Property and to seek any and all damages for such
infringement, misappropriation or dilution.
(e) Each Grantor agrees that until the Obligations shall have been satisfied in
full and the Credit Agreement shall have been terminated, such Grantor shall
not, without the prior written consent of Lender (which will not be unreasonably
withheld, conditioned or delayed), sell or assign its interest in any of the
Intellectual Property Collateral, or enter into any other agreement with respect
to any Intellectual Property Collateral, which would affect the validity or
enforcement of the rights transferred to Lender under this Agreement.
SECTION 5. SECURITY AGREEMENT. The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted to
Lender by Borrower pursuant to the Credit Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Lender with respect to
the security interest in the Intellectual Property Collateral made and granted
by Borrower herein are more fully set forth in the Credit Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein and shall apply to all Grantors. Each Grantor agrees that following
the occurrence and during the continuance of an Event of Default under the
Credit Agreement (a) the use by Lender (consistent with its role and rights as a
secured party) of any or all Intellectual Property Collateral shall be without
any liability for royalties or other related charges from Lender to any Grantor,
and (b) Lender shall have the right, but shall in no way be obligated, to bring
suit in its own name, or in the name of any Grantor, to enforce any Patents,
Trademarks or Copyrights and, if Lender shall commence any such suit, Grantor
shall, at the request of Lender, do any and all lawful acts and execute any and
all proper documents reasonably required by Lender in aid of such enforcement
and the Grantor shall promptly, upon demand, reimburse and indemnify Lender for
all costs and expenses incurred by Lender in the exercise of its rights under
this Section 5.
SECTION 6. REINSTATEMENT. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

 



--------------------------------------------------------------------------------



 



SECTION 7. INDEMNIFICATION.
(a) Each Grantor assumes all responsibility and liability arising from the use
of the Patents, Trademarks and/or Copyrights and each Grantor hereby indemnifies
and holds Lender harmless from and against any claim, suit, loss, damage or
expense (including reasonable attorneys’ fees) arising out of such Grantor’s
operations of its business from the use of the Patents, Trademarks and/or
Copyrights.
(b) In any suit, proceeding or action brought by Lender under any Patent
License, Trademark License or Copyright License for any sum owing thereunder, or
to enforce any provisions of such license, such Grantor will indemnify and keep
Lender harmless from and against all expense, loss or damage suffered by reason
of any defense, set off, counterclaim, recoupment or reduction or liability
whatsoever of the obligee thereunder, arising out of a breach of any Grantor of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such obligee or its successors
from such Grantor, and all such obligations of any Grantor shall be and remain
enforceable against and only against such Grantor and shall not be enforceable
against Lender.
SECTION 8. NOTICES. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give and serve upon any other party any communication
with respect to this Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Credit
Agreement.
SECTION 9. TERMINATION OF THIS AGREEMENT. Subject to Section 6 hereof, this
Agreement shall terminate upon payment in full in cash of all Obligations and
irrevocable termination of the Credit Agreement.
SECTION 10. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. It is understood and agreed that if facsimile copies
of this Agreement bearing facsimile signatures are exchanged between the parties
hereto, such copies shall in all respects have the same weight, force and legal
effect and shall be fully as valid, binding, and enforceable as if such signed
facsimile copies were original documents bearing original signature.
SECTION 11. EXPENSES. All reasonable expenses incurred in connection with the
performance of any of the covenant and agreements set forth herein shall be the
joint and several liability of each Grantor. All reasonable fees, costs and
expenses, of whatever kind or nature, including reasonable attorneys’ fees and
legal expenses, incurred by Lender in connection with the filing or recording of
any documents (including all taxes in connection therewith) in public offices,
the payment or discharge of any taxes, reasonable counsel fees, maintenance
fees, encumbrances or otherwise in protecting, maintaining or preserving the
Intellectual Property Collateral or in defending or prosecuting any actions or
proceedings arising out of or related to the Intellectual Property Collateral
shall be borne by and paid by the Grantors.
[Signature Page to Follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            DESTRON FEARING CORPORATION
      By:           Name:   Jason Prescott        Title:   Chief Financial
Officer        DIGITAL ANGEL CORPORATION
      By:           Name:   Jason Prescott        Title:   Chief Financial
Officer        DIGITAL ANGEL TECHNOLOGY CORPORATION
      By:           Name:   Jason Prescott        Title:   Chief Financial
Officer        FEARING MANUFACTURING CO., INC.
      By:           Name:   Jason Prescott        Title:   Chief Financial
Officer        GT ACQUISITION SUB, INC.
      By:           Name:   Jason Prescott        Title:   Chief Financial
Officer   

 

 



--------------------------------------------------------------------------------



 



         

Accepted this 31st day of August 2010.
TCI BUSINESS CAPITAL, INC.,
a Minnesota corporation

         
By:
       
 
 
 
Name: Catherine Sedacca    
 
  Title:   Chief Risk Officer    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Patent Registrations and Applications
REGISTRATIONS:

          Patent Number/   Date of Patent/   Publication Number   Publication
Date   Description 5,041,826   August 20, 1991  
IDENTIFICATION SYSTEM
       
 
5,166,676   November 14, 1992  
IDENTIFICATION SYSTEM
       
 
5,211,129   May 18, 1993  
SYRINGE-IMPLANTABLE IDENTIFICATION TRANSPONDER
       
 
5,629,678   May 13, 1997  
PERSONAL TRACKING AND RECOVERY SYSTEM
       
 
5,923,300   July 13, 1999  
MULTI-PHASE TRANSMITTER WITH SINGLE RECEIVE ANTENNA FOR TRANSPONDER INTERROGATOR
       
 
5,952,935   September 14, 1999  
PROGRAMMABLE CHANNEL SEARCH READER
       
 
6,184,777   February 6, 2001  
APPARATUS AND METHOD FOR REMOTELY TESTING A PASSIVE INTEGRATED TRANSPONDER TAG
INTERROGATION SYSTEM
       
 
6,369,694   April 9, 2002  
APPARATUS AND METHOD FOR REMOTELY TESTING A PASSIVE INTEGRATED TRANSPONDER TAG
INTERROGATION SYSTEM
       
 
6,400,338   June 4, 2002  
PASSIVE INTEGRATED TRANSPONDER TAG WITH UNITARY ANTENNA CORE
       
 
6,559,620   May 6, 2003  
SYSTEM AND METHOD FOR REMOTE MONITORING UTILIZING A RECHARGEABLE BATTERY
       
 
6,700,547   March 2, 2004  
MULTIDIRECTIONAL WALKTHROUGH ANTENNA
       
 
6,720,930   April 13, 2004  
OMNIDIRECTIONAL RFID ANTENNA
       
 
6,833,790   December 21, 2004  
LIVESTOCK CHUTE SCANNER
       
 
6,847,892   January 25, 2005  
SYSTEM FOR LOCALIZING AND SENSING OBJECTS AND PROVIDING ALERTS

 

 



--------------------------------------------------------------------------------



 



          Patent Number/   Date of Patent/   Publication Number   Publication
Date   Description 6,947,004   September 20, 2005  
PASSIVE INTEGRATED TRANSPONDER TAG WITH UNITARY ANTENNA CORE
       
 
7,015,826   March 21, 2006  
METHOD AND APPARATUS FOR SENSING AND TRANSMITTING A BODY CHARACTERISTIC OF A
HOST
       
 
7,176,846   February 13, 2007  
PASSIVE INTEGRATED TRANSPONDER TAG WITH UNITARY ANTENNA CORE
       
 
7,125,382   October 24, 2006  
EMBEDDED BIO-SENSOR SYSTEM
       
 
2004/0036626   February 26, 2004  
INTERROGATION DEVICE AND METHOD FOR SCANNING
       
 
7,241,266   July 10, 2007  
TRANSDUCER FOR EMBEDDED BIO-SENSOR USING BODY ENERGY AS A POWER SOURCE
       
 
7,297,112   November 20, 2007  
EMBEDDED BIO-SENSOR SYSTEM
       
 
2008/0110065   May 15, 2008  
SYSTEM AND METHOD FOR INK OVER LASER LABEL MARKING
       
 
2008/0180242   July 31, 2008  
MICRON-SCALE IMPLANTABLE TRANSPONDER
       
 
2009/0102607   April 23, 2009  
AUTOMATIC TUNING READER
       
 
2008/0033273   February 7, 2008  
EMBEDDED BIO-SENSOR SYSTEM
       
 
2008/0186166   August 7, 2008  
SYSTEMS AND METHODS FOR MONITORING AND TRACKING
       
 
5,483,441   January 9, 1996  
SYSTEM FOR ANIMAL EVALUATION THROUGH IMAGE ACQUISITION
       
 
5,579,949   November 19, 1996  
SYSTEM FOR ANIMAL EVALUATION THROUGH IMAGE ACQUISITION
       
 
5,644,643   July 1, 1997  
CHUTE FOR USE WITH AN ANIMAL EVALUATION SYSTEM
       
 
6,974,373   December 13, 2005  
APPARATUS AND METHODS FOR THE VOLUMETRIC AND DIMENSIONAL MEASUREMENT OF
LIVESTOCK

 

 



--------------------------------------------------------------------------------



 



          Patent Number/   Date of Patent/   Publication Number   Publication
Date   Description 7,039,220   May 2, 2006  
METHODS AND APPARATUS FOR THE DIMENSIONAL MEASUREMENT OF LIVESTOCK USING A
SINGLE CAMERA
       
 
7,214,128   May 8, 2007  
APPARATUS AND METHODS FOR THE VOLUMETRIC AND DIMENSIONAL MEASUREMENT OF
LIVESTOCK
       
 
2005/0257748   November 24, 2005  
APPARATUS AND METHODS FOR THE VOLUMETRIC AND DIMENSIONAL MEASUREMENT OF
LIVESTOCK
       
 
2006/0114109   June 1, 2006  
RADIO FREQUENCY ANIMAL TRACKING SYSTEM
       
 
2007/0103314   May 10, 2007  
RADIO FREQUENCY ANIMAL TRACKING SYSTEM
       
 
2007/0103315   May 10, 2007  
FLEXIBLE ANIMAL TAG, PRINTING SYSTEM, AND METHODS
       
 
2009/0058730   March 5, 2009  
ANIMAL MANAGEMENT SYSTEM INCLUDING RADIO ANIMAL TAG AND ADDITIONAL
TRANSCEIVER(S)
       
 
2008/0314921   December 25, 2008  
DISPENSING CONTAINER
       
 
D591,012   April 21, 2009  
ANIMAL EAR TAG
       
 
2009/0058653   March 5, 2009  
HOSPITAL INVENTORY MANAGEMENT INCLUDING RADIO TAG(S) AND ADDITIONAL
TRANSCEIVER(S)
       
 
2009/0094869   April 16. 2009  
ELECTRONIC TAG
       
 
2008/0100423   May 1, 2008  
POWER MANAGEMENT IN RADIO FREQUENCY DEVICES
       
 
2010/0045468   February 25, 2010  
RADIO FREQUENCY ANIMAL TRACKING SYSTEM
       
 
2009/0115578   May 7, 2009  
RADIO FREQUENCY ANIMAL TRACKING SYSTEM
       
 
2010/0145354   June 10, 2010  
ANIMAL TAG APPLICATOR
       
 
6,958,443   October 25, 2005  
LOW POWER THERMOELECTRIC GENERATOR

 

 



--------------------------------------------------------------------------------



 



          Patent Number/   Date of Patent/   Publication Number   Publication
Date   Description 7,629,531   December 8, 2009  
LOW POWER THERMOELECTRIC GENERATOR
       
 
2009/0025771   January 29, 2009  
LOW POWER THERMOELECTRIC GENERATOR
       
 
7,626,114   December 1, 2009  
THERMOELECTRIC POWER SUPPLY
       
 
2009/0025773   January 29, 2009  
THERMOELECTRIC GENERATOR WITH MICRO-ELECTROSTATIC ENERGY CONVERTER
       
 
7,619,522   November 17, 2009  
RADIO FREQUENCY ANIMAL TRACKING SYSTEM

PATENT APPLICATIONS:
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Trademark Registrations and Applications
REGISTRATIONS:

          Registration Number /   Registration Date /     Serial Number   Filing
Date   Description of Mark 3,453,310   June 24, 2008  
MISCELLANEOUS DESIGN
       
 
3,523,900   October 28, 2008  
DF DESTRON FEARING (STYLIZED)
       
 
3,523,932   October 28, 2008  
DF DESTRON FEARING
       
 
3,523,933   October 28, 2008  
DF (STYLIZED)
       
 
3,734,788   January 5, 2010  
DF
       
 
3,737,766   January 12, 2010  
DF DESTRON FEARING (STYLIZED)
       
 
1,990,445   July 30, 1996  
BIOBOND
       
 
3,181,478   December 5, 2006  
BIO-THERMO
       
 
3,743,456   January 26, 2010  
COOLTAGS
       
 
3,743,457   January 26, 2010  
COOLTAGS
       
 
3,763,082   March 23, 2010  
CHOICESETS
       
 
77-683,903   March 5, 2009  
DARK & DURABLE
       
 
77-683,922   March 5, 2009  
DARK & DURABLE
       
 
1,476,570   February 16, 1988  
DESTRON
       
 
3,453,311   June 24, 2008  
DESTRON FEARING
       
 
3,453,312   June 24, 2008  
DESTRON FEARING
       
 
2,616,010   September 3, 2002  
DIGITAL ANGEL
       
 
1,427,509   February 3, 1987  
DUFLEX (STYLIZED)
       
 
77-800,704   August 10, 2009  
DURA-FLEX
       
 
2,566,303   April 30, 2002  
E.TAG
       
 
77-663,529   February 4, 2001  
E2.TAG

 

 



--------------------------------------------------------------------------------



 



          Registration Number /   Registration Date /     Serial Number   Filing
Date   Description of Mark 2,312,960   February 1, 2000  
FEARING
       
 
1,931,470   October 31, 1995  
HOG MAX
       
 
1,828,749   March 29, 1994  
INFECTA GUARD
       
 
1,801,443   October 26, 1993  
LIFECHIP
       
 
2,822,415   March 16, 2004  
LITTER MAX
       
 
2,831,909   April 13, 2004  
PIGSMART
       
 
2,694,912   March 11, 2003  
POCKET READER
       
 
1,975,502   May 21, 1996  
POCKET READER
       
 
2,089,768   August 19, 1997  
POCKET READER EX
       
 
1,849,931   August 16, 1994  
MISCELLANEOUS DESIGN (TAB DESIGN)
       
 
85-011,875   April 12, 2010  
CALF CHECK AND DESIGN
       
 
85-011,886   April 12, 2010  
PIG CHECK AND DESIGN
       
 
85-079,121   July 7, 2010  
CLARID
       
 
3,587,768   March 10, 2009  
C-SCAN
       
 
3,537,810   November 25, 2008  
G2.TAG
       
 
3,502,370   September 16, 2008  
R.TAG
       
 
3,482,628   August 5, 2008  
MICRO.TAG
       
 
3,616,710   May 5, 2009  
M.TAG
       
 
3,310,113   October 9, 2007  
GEISSLER
       
 
1,354,903   August 20, 1985  
DECKEM
       
 
2,833,021   April 13, 2004  
DIGITAG
       
 
1,735,617   November 24, 1992  
INFODEX
       
 
2,861,760   July 6, 2004  
SNAPTAG
       
 
3,330,767   November 6, 2007  
VETERINARY SCIENCE TECHNOLOGY FOR THE ANIMAL EMPIRE

 

 



--------------------------------------------------------------------------------



 



TRADEMARK APPLICATIONS:

          Application Number   Application Date   Description of Mark 85/079,078
  July 7, 2010  
GNETXID
  85/079,077   July 7, 2010  
GNXTAG

TRADEMARK LICENSES:
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Copyright Registrations and Applications
Copyrights:
None.
Copyright Applications:
None.
Copyright Licenses:
None.

 

 